DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 4, 2022.
Claims 1, 3, 4, 6, 7, 9, and 10 have been amended and are hereby entered.
Claims 2 and 5 have been cancelled.
Claims 1, 3, 4, and 6 – 10 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed January 4, 2022, caused the withdrawal of the objection to claims 9 and 10 under 37 CFR 1.75(c) as being of improper form as set forth in the office action filed October 5, 2021.
Applicant's amendments to the claims, filed January 4, 2022, caused the withdrawal of the rejection of claims 1 and 7 – 9 under 35 U.S.C. 102 as anticipated by ‘243 as set forth in the office action filed October 5, 2021.

Response to Arguments
Applicant’s arguments, see Page 1, Paragraphs 5 and 6, filed January 4, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of October 5, 2021 has been withdrawn. 
Applicant's remaining arguments filed January 4, have been fully considered but they are not persuasive.
Applicant argues that the basic structures of the pending claim and ‘243 are designed from a different inventive idea because ‘243 does not require Formula I to be a symmetrical structure. Examiner respectfully disagrees. As shown by the compounds below, particularly the one taught on page 13, ‘243 clearly envisioned symmetrical compounds within the definition of Formula I.
Applicant argues that the AL ring in ‘243 is defined as a C6 – C36 aromatic group or a C6 – C36 nitrogen-containing aromatic group, which might encompass hundreds or thousands of basic aromatic groups. Applicant appears to make a similar argument regarding the breadth of DG and its substituents described in ‘243. Examiner respectfully disagrees. As shown below, ‘243 shows specific substructures within the broad genus of Formula I, which appear to teach the specific core and substituents claimed.
Applicant argues that the R11 definition is different from R in pending claim 1. Examiner respectfully disagrees. Formula I of ‘243 allows for x to be an integer between 0 and 2, meaning R11 is not necessarily present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over '243 (CN107011243, using the provide machine translation).
As per claims 1 and 3, ‘243 teaches:
A thermally active delayed fluorescent compound, comprising a chemical structure of formula I 
    PNG
    media_image1.png
    114
    166
    media_image1.png
    Greyscale
 (‘243 teaches compound 
    PNG
    media_image2.png
    179
    197
    media_image2.png
    Greyscale
, on page 13. ‘243 teaches that the DG group in the Markush structure can be a C6 – C72 nitrogen containing aromatic group ([0017]), and teaches formulas III-1 and III-5 as representative groups 
    PNG
    media_image3.png
    196
    239
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    189
    314
    media_image4.png
    Greyscale
. 243 further teaches several compounds where the claimed electron donating groups are present on aryl groups with trifluoromethyl substitutions, including
    PNG
    media_image5.png
    179
    390
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    149
    166
    media_image6.png
    Greyscale
. 
Based on these teachings, it would have been obvious to one of ordinary skill in the art to modify the structure of the compound on page 13 by substituting the carbazole groups to arrive at the claimed compounds of claims 1 and 3. In [0021], ‘243 teaches that the compounds are TDAF.
‘243 includes each element claimed, with the only difference between the claimed invention and ‘243 being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of thermally activated delayed fluorescence ([0021]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claim 7, ‘243 teaches:
An organic electroluminescent diode device comprising a substrate, a first electrode disposed on the substrate, an organic functional layer disposed on the first 
Wherein the organic functional layer comprises an organic film or a multilayered organic film and at least one of organic film is a luminescent layer and wherein luminescent layer comprises the thermally activated delayed fluorescent compound ([0160]: “When a doped device is used, the proportion of the aromatic compound in the light-emitting layer 13 provided by the present invention is not limited.”)
As per claim 8, ‘243 teaches:
Wherein the luminescent layer is formed by vacuum evaporation or solution coating (Examiner notes that this is a product by process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted 
As per claim 9, ‘243 teaches:
Wherein a material of the luminescent layer is a mixture of a host material and a guest material ([0160]: “The requirement for the host material is to transfer energy to the guest dopant material.”)
The guest material is selected from one or more of the thermally activated delayed fluorescent compounds ([0160]: “When the aromatic compound provided by the present invention occupies a minor proportion, it is used as a guest dopant material.”)

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘243 (CN107011243, using the provided machine translation) as applied to claims 1 – 3, and 7 – 9, above and further in view of Tasaki (US20210005826A1). 
As per claims 4 and 6, ‘243 teaches the compounds claimed. ‘243 does not teach the synthesis method claimed.
Tasaki teaches a compounds with benzene rings bonded to nitrogen containing ring systems ([0131]), which are similar to the compounds taught by ‘243. Tasaki further teaches:
A method for preparing including adding the raw materials, palladium acetate, and tri-tert-butylphosphine tetrafluoroborate to a reaction flask and anhydrous, degassed toluene is added to the glove box under an argon atmosphere and a reaction is performed, the reaction solution is extracted with dichloromethane, and the reaction solution is purified by column chromatography having a stationary phase of silica gel and a yield is 
Examiner is of the opinion that the specific ratio of reactants, and the timing and temperature of the reaction are non-critical elements and the claimed ratios, timing and temperature could be obtained by routine experimentation, therefore the claimed values would have been obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2133.05 IIA.
It would have been obvious to one of ordinary skill in the art to use the claimed synthesis method to obtain the claimed compounds because Tasaki establishes that the synthesis method was known in the art as being suitable for synthesizing compounds with similar structures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘243 (CN107011243, using the provided machine translation) as applied to claims 1 – 3, and 7 – 9, above and further in view of Nakano (US20170352817A1). 
As per claim 10, ‘243 teaches:
Wherein the substrate is a glass substrate a material of the first electrode is indium tin oxide ([0166]: “The glass plate is coated with a transparent conductive layer of indium tin oxide.”)
Wherein the organic functional layer comprises a multilayered organic film and the multilayered organic film comprises a hole injection layer, a hole transport layer, a 
Wherein the guest material is selected from one or more of the thermally activated delayed fluorescence compounds ([0160]: “When the aromatic compound provided by the present invention occupies a minor proportion, it is used as a guest dopant material.”)
‘243 does not teach:
The second electrode is a two-layered composite structure made of a lithium fluoride layer and an aluminum layer
Wherein a material of the hole injection layer is molybdenum trioxide 
Wherein a material of the hole transport layer is tris(4-carbazoyl-9-ylphenyl)amine (TCTA)
Wherein a material of the electron transport layer is 1,3,5-tris(3-pyridyl-3-phenyl)benzene (Tm3PyPB) 
Wherein a material of the luminescent layer is a mixture of a host material and a guest material and the host material is Bis(2-(diphenylphosphino)phenyl)ether oxide (DPEPO)
Nakano teaches polycyclic compounds for use in organic electroluminescence devices (Abstract). Nakano further teaches:
The second electrode is a two-layered composite structure made of a lithium fluoride layer and an aluminum layer ([0162]: “… a layer with a thickness of about 0.5 nm was formed using lithium fluoride (Li) and a second electrode with a thickness of about 100nm was formed using aluminum (Al).”)
Wherein a material of the hole injection layer is molybdenum trioxide ([0120]: “The hole transport region HTR may further include a charge generating material other than the above-described materials to improve conductivity…. The charge generating material may be… a metal oxide such as… molybdenum oxide.”)
Wherein a material of the hole transport layer is tris(4-carbazoyl-9-ylphenyl)amine (TCTA) ([0118]: “The hole transport layer may include… TCTA.”)
Wherein a material of the electron transport layer is 1,3,5-tris(3-pyridyl-3-phenyl)benzene (Tm3PyPB) ([0136]: “When the electron transport region ETR includes electron transport layer ETL, the electron transport region may include… 1,3,5-tri[3-pyridyl)-pheny-3-yl]benzene…”)
Wherein a material of the luminescent layer is a mixture of a host material and a guest material and the host material is Bis(2-(diphenylphosphino)phenyl)ether oxide (DPEPO) ([0130]: “The emission layer may include a host. The host may include commonly used materials, for example… DPEPO.”)
It would have been obvious to one of ordinary skill in the art to modify the device of ‘243 to use the claimed materials in the claimed layers because Nakano establishes that these materials were known in the art as being suitable for use in the claimed layers. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789